Title: From George Washington to John Jay, 21 December 1795
From: Washington, George
To: Jay, John


          
            Private
            My dear Sir,
            Philadelphia 21st Decr 1795
          
          Your two letters of the 14th instant came duly to hand.
          With respect to Mr Pickman, I beg you to be persuaded that if all things in his favor are equal, your mentioning of him will have its weight. But, in appointments of the sort he solicits, many matters must be attended to; and as I am sure we have the same wishes respecting them—namely—to fix on characters who, under all circumstances, are most likely to answer the objects of their appointment, and to meet general approbation, I must endeavor to be circumspect in the selection; and that I may have the greater variety to chuse fro, I would thank you, and my other friends for giving me the names of such gentlemen as may occur, and are most prominent and fit, to discharge the duties of Commissioners.
          
          My information with respect to the general disposition of the people, accord with yours; and I have little doubt of a perfect amelioration of sentiment after the present fermentation (which is not only subsiding, but changing) has evaporated a little more. The dregs however will always remain, and the slightest motion will stir them up. With sincere esteem and affectionate attachment I am always Yours
          
            Go: Washington
          
        